DETAILED ACTION
Claims 1-7 and 9-20 are currently pending. 
Claim 8 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
I. 35 U.S.C. 112(f)
	Examiner agrees that the current amendment adds definite specific structure to each limitation previously interpreted under 35 U.S.C. 112(f), therefore, all interpretations are removed. 
II. 35 U.S.C. 112(b) 
	All previous rejections under 35 U.S.C. 112(b) are overcome by the removal of the interpretations under 35 U.S.C. 112(f).  
 


	a. Software Per Se 
	Examiner agrees that the current amendment overcomes the interpretation of claims 1-8 as software per se with the addition of specific definite structure to the claims. 
 
	b. Abstract Idea 
	Examiner agrees the amendment adds “significantly more” to the claims 9-20 and overcomes the rejection of the abstract idea. The newly amended limitations are not limited to a mathematical concept, the limitations have added in a transmission based on a positive correlation with the shake of gyro sensor, therefore adding significantly more to the mathematical concept of processing images. Therefore the rejections are withdrawn. 

IV. 35 U.S.C. 103 
	Examiner agrees the claims overcome the prior art. Specifically, Examiner agrees that Talvala fails to disclose the newly amended limitations, in addition to failing to disclose the required APS coupled with the HAL via the APP. See Pages 12-13 of Remarks. 
Therefore, the rejections are withdrawn and claims are allowed herein. 
		
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 

wherein the HAL is further configured to transmit a suggestion on the number of images to the APP, wherein the suggestion on the number of images is indicative of the number of images needed to be transmitted to the APP, and the number of images have a positive correlation with a shake detection result obtained by a gyro sensor; and 
wherein the APP is further configured to transmit is further configured to transmit a data request to the HAL according to the suggestion on the number of images, receive data from the HAL, and transmit the data to the APS to perform image post-processing, wherein the data is transmitted to the APP by the HAL according to the data request. 
Claims 2-7 depend from claim 1 and are therefore also allowed. 

Regarding claim 9, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
processing with the at least one image processing algorithm, the at least one of the RAW images or the YUV image; 
transmitting, with the HAL, a suggestion on the number of images to the APP, wherein the suggestion on the number of images is indicative of the number of images needed to be transmitted to the APP, and the number of images have a positive correlation with a shake detection result obtained by a gyro sensor; and 
transmitting, with the APP, is further configured to transmit a data request to the HAL according to the suggestion on the number of images, receive data from the HAL, and transmit 
Claims 10-15 depend from claim 9 and are therefore also allowed. 

Regarding claim 16, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the APS is coupled with HAL via the APP and stores at least one image processing algorithm for post-processing, wherein the APS is configured to process, with the at least one image processing algorithm, the at least one of the RAW images or the YUV image; 
wherein the HAL is further configured to transmit a suggestion on the number of images to the APP, wherein the suggestion on the number of images is indicative of the number of images needed to be transmitted to the APP, and the number of images have a positive correlation with a shake detection result obtained by a gyro sensor; and 
wherein the APP is further configured to transmit is further configured to transmit a data request to the HAL according to the suggestion on the number of images, receive data from the HAL, and transmit the data to the APS to perform image post-processing, wherein the data is transmitted to the APP by the HAL according to the data request. 
Claims 17-20 depend from claim 16 and are therefore also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/
Examiner, Art Unit 2666                                                                                                                                                                                            

/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666